Order entered May 23, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00561-CR

                          RICHARD LEE CORTEZ, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 283rd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F17-33286-T

                                        ORDER
      Before the Court is appellant’s May 22, 2019 motion to substitute counsel. We GRANT

the motion and DIRECT the Clerk of the Court to REMOVE Bruce Kaye and SUBSTITUTE

Franklyn Mickelsen as counsel for appellant. All future correspondence should be sent to

Franklyn Mickelsen; Broden & Mickelsen; 2600 State Street; Dallas, Texas 75204; telephone:

(214) 720-9552; facsimile: (214) 720-9594; email: mick@texascrimlaw.com.


                                                   /s/   CORY L. CARLYLE
                                                         JUSTICE